DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Drye on 2/11/22.
	The following changes to the claim has been approved by the examiner and agreed upon by the applicant:
Claim 6, lines 8 of amended claim (11/29/21): replace “the light source control unit” with “the light source controller”
Claim 6, lines 18 of amended claim (11/29/21): replace “the light source control unit” with “the light source controller”
Response to Amendment
The amendment filed on 11/29/21 has been entered. As directed by amendment, claims 1, 3-6, 8 and 10 are amended, Claim 2 and 9 are cancelled, and Claims 11-13 are newly added. Applicant’s amendments to claims have overcome 112(f) claim interpretation, and 112(b) rejection previously set forth in the non-final office action mailed on 10/22/21.
Allowable Subject Matter
Claims 1, 3-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (in particular Seto US 20140364690) does not disclose, with respect to claim 1, wherein the light source controller performs first switching-period-light-emission control, which emits the switching-period-illumination light while changing the switching-period-light-emission ratio, in the switching period, and each of the first illumination light, the second illumination light, and the switching-period- illumination light includes light in at least one wavelength range among the plurality of wavelength ranges. Rather, Seto teaches a light source device (light source device 19) comprising: a light source (light source 39) that emits light in a plurality of wavelength ranges and is capable of changing a light emission ratio of light in each wavelength range ([0054] light source 39 providing desired wavelength light R, G, B, or blue narrowband light); and a light source controller (light source control unit 41) that performs control to emit switching-period-illumination light having a switching-period-light-emission ratio different from a first light emission ratio and a second light emission ratio in a switching period of at least one or more frames (paragraph [0011]) in a case where the light source controller (light source control unit 41) performs switching of first illumination light having the first light emission ratio and second illumination light having the second light emission ratio different from the first light emission ratio (paragraph [0011]).
Claims 6 and 8 are allowable at least for the same reason as stated above for claim 1. Claims 3-5 and 11 are dependent from claim 1, Claims 7 and 12 are Claims 10 and 13 are dependent from claim 8 and similarly allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795